 BEST MECHANICAL CONTRACTORS83Best Mechanical Contractors, Inc. and G & R Con-tractors, Inc. and United Association of Jour-neymen and Apprentices of the Plumbing andPipefitting Industry, Local No. 119. Case 15-CA-882430 November 1984' DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 5 June 1984 Administrative Law Judge IrwinH. Socoloff issued the attached decision. The Gen-eral Counsel and the Charging Party filed excep-tions and supporting briefs, Respondent G & RContractors, Inc. filed cross-exceptions and a sup-porting brief, and Respondent Best MechanicalContractors, Inc.. filed a brief in opposition to theexceptions of the General Counsel and the Charg-ing Party.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.DECISIONSTATEMENT OF THE CASEIawnsf H SOCOLOFF, Administrative Law Judge On acharge filed on December 14, 1982, by United Associa-tion of Journeymen and Apprentices of the Plumbingand Ptpefitting Industry, Local No. 119, against Best-Me-chanical Contractors, Inc and G & R Contractors, Inc.(Respondents), the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 15, issued a complaint dated January 31, 1983, al-leging violations by Respondents of Section 8(a)(5), (3),and (1) and Section 2(6) and (7) of the National LaborRelations Act (the Act). Respondents, by their .answers,denied the commission of any unfair labor practices.Pursuant to notice, a trial was held before me inMobile, Alabama, on March 21 and 22, 1983, at whichall parties were represented by counsel and were afford-ed full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence. Thereafter,the parties filed briefs which have been duly considered.On the entire record in this case, and from my obser-vations of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent Best is an Alabama corporation, engagedat its Mobile, Alabama locale in the business of mechani-cal contracting Annually, in the course and conduct ofits business operations, it purchases and receives goodsand materials valued in excess of $50,000 directly frompoints located outside the State of Alabama. I find thatRespondent Best is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. Respondent G & R, alleged in the complaint as thealter ego of Respondent Best, is an Alabama corporation,engaged, at its Mobile, Alabama locale, in the business ofmechanical contracting.II. LABOR ORGANIZATIONUnited Association of Journeymen and Aiiprentices ofthe Plumbing and Pipefitting Industry, Local No. 119(the Union) is a labor organization within the meaning ofSection 2(5) of the ActIII THE UNFAIR LABOR PRACTICESA. BackgroundRespondent Best has, for many years, been affiliatedwith Mobile Mechanical Contractors Association, Inc, amultiemployer bargaining association of Mobile, Ala-bania area employers in the mechanical. contracting busi-ness. The plumber and pipefitter employees of those em-ployers are represented by the Union The Association,on behalf of its affiliates, and the Union have been partiesto a series of multiemployer collective-bargaining agree-ments, the most recent of which is effective July 15,1982, to July 14, 1984 .Respondent Best is bound to thatagreement.In the fall of 1982, M. H. Best Sr, the founder, princi-pal owner, and chairman of the board of RespondentBest, decided to close down the business because of thehuge losses suffered in the preceding 3 years and the lackof contracts for future work. He so advised his son-in-law, R J. Wagner, president of Respondent Best, and hisson, George Best, a director and supervisor of that Com-pany, both of whom were minority shareholders. There-after, Wagner and George Best decided to form, theirown contracting business, and they created RespondentG & R. That Respondent has refused to honor the Asso-ciation's contract with the UnionIn the instant case, the General Counsel contends, andRespondents deny, that Respondent G & R is the alterego of Respondent Best, created in an unlawful effort toavoid the obligations imposed by the collective-bargain-ing agreement with the Union. The General Counselurges that Respondents, by refusing to recognize theUnion -as collective-bargaining representative of Re-spondent G & R's plumber and pipefitter employees, andapply the contract, violated Section 8(a)(5) of the Act. Itis also alleged that Respondents violated Section 8(a)(3)of the Act when Respondent Best discharged, and Re-spondent G & R did not hire, certain unit employees.273 NLRB No. 19 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Facts'Respondent Best and predecessor companies ownedand operated by M. H. Best Sr. have been engaged inthe plumbing and pipefitting business in Mobile, Ala-bama, since 1946. In the fall of 1982, that Respondenthad three corporate directors, including M. H. Best Sr,chairman of the board, who owned 175 shares, or 77 per-cent, of the corporation's stock The other directorswere Best's son-in-law, R. J. Wagner, president, whoowned 38 shares of stock, and Best's son, George Best,-who owned 10 shares. The only other shareholder wasBarbara Wagner, R J. Wagner's wife, who owned fiveshares. While M. H Best Sr. determined company poli-cies, Wagner ran the day-to-day business of RespondentBest and George Best supervised the field employees andconstruction operations.•During the 3-year period ending October 31, 1982, Re-spondent Best suffered operating losses in excess of•$200,000. The total assets of the Company fell from$1,204,544 to $420,172, while shareholder equity wentfrom $546,100 to $361,549. In light of this financial pic-ture, M. H Best Sr. became concerned that, at his ad-vanced age, his assets might be wiped out. The corpora-tion's accountant advised him to liquidate the businessIn September 1982, Best told Wagner that RespondentBest would go out of business. Best Sr. cited the finan-cial decline and stated that the Company was not gettingnew contracts and was losing money at the rate of$20,000 to $30,000 per month. At a board of directorsmeeting held on September 30, 1982, Best Sr. formallyannounced his decision to close the business due to finan-cial losses and a lack of work. Noting that he, personal-ly, owned the building leased to Respondent Best, BestSr. stated that he would seek to lease it to another con-tractor. He ftirther stated his intention to sell RespondentBest's furniture, fixtures, and equipment Best Sr direct-ed that no new work be sought or accepted and he askedfor the resignations, as officers and directors, of Wagnerand George Best, stating his intention to pay them theirsalaries through December 31, 1982. Best Sr.' also or-dered that an independent appraisal he obtained to deter-' mine the value of the office furniture, fixtures, and equip-ment.On October 12, 1982, at a shareholder's meeting, M.H. Best Sr. was, at his request, elected is the solemember of Respondent Best's board of directors At thatmeeting, Wagner inquired whether Best Sr. would leasethe building to Wagner and George Best if they decidedto organize their own mechanical contracting companyBest Sr. stated that he would be happy to do so, atmarket value rental. 'Wagner also asked about purchaseof Respondent Best's furniture, fixtures, and equipment atbook value. Best Sr. stated that he would' not sell thoseitems at book value, but only at appraised value. Follow-ing the stockholder's meeting, at a director's meeting, MH. Best Sr. elected himself both president and secretaryof Respondent Best. •' 1 The factfindmgs contained herein are based on a composite of docu-mentary and testimonial evidence introduced at trial The 'record is gen-erally free of significant evidentiary conflict -During October 1982, Wagner and George Best decid-ed to form their own company and, on October 25, Re-spondent G & R was incorporated. Its initial capital was$14,000 The sole shareholders were Wagner, the presi-dent, who owned 50 shares of stock, and George Best,the secretary-treasurer, who owned 40 shares. M. H.Best Sr had no interest, financial or otherwise, in Re-spondent G & R. In view of Respondent G.& R's thincapitalization, Wagner and George Best decided to seekthe small jobs which had not been performed by Re-spondent Best, a large contractor that, normally, hadsought major work. They also decided that RespondentG & R would commence its operations as a nonunioncontractor.On or about November 15, 1982, Respondent G & Rentered into a lease agreement with M. H. Best Sr. there-by renting a portion, but not all, of the building thereto-fore occupied by Respondent Best.2 The lease was for a6-month term, at a rental fee of $1500 per month, com-mencing on November 15. Respondent G & R has sincemade all rental payments, starting that November. Alsoon November 15, Respondent Best entered into an agree-ment to sell to Respondent G & R certain of its -furni-ture, fixtures, and equipment at appraised value as deter-mined by independent appraisers Thereafter, on Decem-ber 17, after appraisal had been obtained, the parties exe-cuted a bill of sale. At that time, Respondent G .& Rsigned a promissory note in the amount of $84,200, rep-resenting the full appraised value of the purchased mate-rial. The note was payable, without interest, on June 15,1983 The parties also executed a collateral securityagreement under which Respondent Best retained a secu-rity interest in the property sold to Respondent G & R.In early November 1982, George Best met with theemployees of Respondent Best in twO groups, and in-formed them that Respondent Best was going out ofbusiness as M. H Best Sr. was tired of losing moneyyear after year The employees were also told thatWagner and George Best were, thus, left without jobsand they had decided to form their own company whichwould do small scale work and operate as a nonunionshop or open shop.3 During the ensuing days, Respond-ent Best laid off its field employees.Walter Wilson, the Union's business manager, wrote aletter to Wagner on November 11, 1982, stating that, inthe event that Wagner and George Best "reopen underG & R or some other name, in the piping business, Iinsist that you recognize Local 119's contract and rehirethe men , that you have laid off." On November- 15,Wagner placed a telephone call to Wilson and invitedhim to 'a meeting for that day with George Best, BestSr., and Wagner. At the meeting', M H: Best Sr. -statedthat Respondent Best was going out of business becaiise2 Respondent Best continued to occupy a portion of the premises as itfinished the jobs that it had under contract and performed certain repairwork for former customers For those purposes, Best continued toemploy one unit employee whose terms and conditions of employmentremained governed by the contract with the Union-3 The foregoing account of those meetings is based on the testimony ofGeorge Best and that of employees James Anthony, Malcolm Nicholas,and William C Dixon To the extent that Best's testimony differs fromthat of the three employees, it is not credited BEST MECHANICAL CONTRACTORS85of the extreme financial, losses it had suffered. Wilsonsaid that Respondent G & R was one and the same asRespondent Best and, therefore, was bound by Respond-ent Best's contract with the Union. Wagner and GeorgeBest insisted that Respondent G & R was not connectedto Respondent Best' and, as a new company, thinly cap-italized, it could not be competitive if it abided by Re-spondent Best's contract with the Union. Respondent G& R, George Best told Wilson, needed to obtain- smalljobs, in order to start a cash flow and be able to stay inbusiness. Therefore, Best and Wagner told Wilson, G &R would "go open shop." The meeting then turned to adiscussion of those portions of the contract that Wagnerand Best felt were too costly, namely, wages, fringe ben-efits, travel time, and paid holidays:On December 23, 1982, Wilson placed a telephone callto George Best and asked if Best had reconsidered hisdecision to operate Respondent G & R as an "openshop." George Best said, "No, I don't even want to dis-cuss it:" Thereafter, on January 26, 1983, Wilson sent aletter to George- Best; demanding recognition arid insist-ing that the Union's contract with Respondent Best wasbinding upon Respondent G & R. Wagner, on behalf ofG & R, sent the following letter to Wilson on March 4,1983:Enclosed herewith is a proposed collective-bargain-ing agreement between G & R Contractors, Inc.,and U.A. Local 119. We would appreciate the op-portunity of discussing our proposal and anycounter proposal of Local 119 with you at your ear-liest convenienceBy making the proposal, G & R Contractors, Inc.does not waive or modify its position that Local119 does not now and has never represented an un-coerced majority of the employees of G & R Con-tractors, Inc. in an appropriate collective-bargainingunit.Wagner and George Best met with Wilson on March17, 4 days before trial in the instant matter. At that time,Wilson stated his objections to certain of the terms con-tained in the contract proposal of Respondent G & R.He presented to Wagner and Best a proposed contractand asked them to review it as a basis for further negoti-ations.Including working foremen, who enjoyed supervisorystatus, Respondent Best laid off some 10 or 11 workerswho did plumbing-pipefitting work, principally in theearly November 1982 period. Only one of those individ-uals, Bruce Carter, who had worked as a plumber-pipe-fitter with Respondent Best sought employment with Re-spondent G & R. Carter was hired by that Respondentas a working foreman, a statutory supervisor, on Decem-ber 7, 1982. On that date he resigned his membership inthe Union. Respondent G & R had, as of the time oftrial, employed only two other individuals to do workcovered by the contract at issue. On: January 18, 1983, ithired S. W. Arrighi as a pipefitter. Three weeks later,Arrighi was laid off. Previously, on December 9, 1982, ithad hired W. J. Moiren as a pipefitter helper NeitherArrighi nor Moiren had been employed by RespondentBest.With respect to other personnel, Respondent G & Rhired M. D. Crabtree as a laborer on December 8, 1982Crabtree, who had not worked for Respondent Best, waslaid off on December 23, 1982. On December 21, .1982,G & R hired Willie Crum as a laborer. Crum, who hadpreviously worked for Respondent Best as a laborer, waslaid off on February 3, 1983. Also in December 1982 Re-spondent hired J. Crabtree as an operator, and M. J.Jones as a truckdriver. Crabtree had previOiisly workedas an operator for Respondent Best and Jones hadworked for Best as a truckdnver. The former secretaryfor Respondent Best, Ruth Colvin, was hired to performthe same job for Respondent G & R.4 Respondent G &R also hired the former purchasing agent for RespondentBest, Harper Field, to • perform the same duties for Re-spondent G & R.At the time of trial, Respondent G & R had performedonly five jobs, at least one of which was for a customerwhich, previously, had been a customer of RespondentBest. However, Respondent Best's relationship with thatcustomer had terminated 1 year before Respondent G &R was engaged to perform an entirely different type ofjob.C Conclusions5I conclude that Respondent G & R is not a disguised,continuance, or the alter ego, of Respondent 'Best, andthat neither Respondent engaged in violations of Section8(a)(5) and (3) of the Act. In my view, the record evi-dence demonstrates that Respondents are separate, unre-lated entities and that Respondent G & R was not cre-ated in an unlawful effort to circumvent the collective-bargaining agreement obligations undertaken by Re-spondent BestAs shown, the corporate stock of Respondent G & Ris owned entirely by R. J. Wagner and George Best mi-nority shareholders in Respondent Best. On the otherhand, M. H. Best Sr., who has no interest in RespondentG & R, owned 77 percent of the stock of RespondentBest, and controlled that corporation While R J.Wagner and, to some extent, George Best ran the day-to-day affairs of Respondent Best, its company policieswere set by M H Best Sr It was M. H. Best Sr alonewho decided to cease the operations of Respondent Best.The corporate policies of Respondent G & R are set byWagner and George Best, and they also run the daily af-fairs of that Respondent. There is no integration or inter-relation of the operations of the two Respondents.As of October 31, 1982, Respondent Best had between$300,000 and $400,000 in working capital. It performedlarge contracting jobs, utilizing more than 10 plumberand pipefitter employees. Respondent G & R com-menced operations with just $14,000 in working capital4 Colvin still does work for Respondent Best Her time so spent isbilled by Respondent G & R to Respondent Best5 In view of my deposition of this case, Infra, I need not pass on Re-spondent G & Rs contention that the contract unit is inappropriate be-cause it includes working foreman, statutory supervisors, and, also, thatthe subject contract is an Illegal "members only" agreement 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDand sought the small worknot performed by RespondentBest. Respondent G & R employs only two or three indi-viduals to perform plumbing and pipefitting work.In .addition to the separate ownership and control ofthe two Respondents, and the very great difference inthe scope Of their operations, the record is devoid of evi-dence indicating that the purpose Of the cessation of op-erations by Respondent Best, and the creatidn of Re-spondent G, 8E. R, was to avoid the oblikations of Re-spondent Best 'under its contract with the Union. Therecord does not contain evidence of union animus, albeitWagner and George Best did decide that Respondent G,& R Would commence operations as a nonunion contrac-tor. Nor has there been irregular dealings. The one trans-action between the Respondents, the sale of certain fuini-ture, fixtures, and equipment, was demonstrably at arm'slength, and the purchase price was determined by inde-pendent appraisa1.6 Likewise, it is not contended that Re-spondent' G & R's lease of the building, owned, personal-ly, by M. H Best Sr. was at other than , fair marketvalue.Against this background, that Respondent G & R washoused in the....same building occupied by RespondentBest, employed a small number of individuals who for-merly worked for Respondent Best, and performed workfor at least one former customer of Respondent Best areinsufficient to show alter ego status. For those factorsare outweighed by the separate ownership and control ofthe two Respondents, the entirely different scope of theiroperations, the absence of irregular business dealings be-tween them, .and the lack of evidence showing that thecessation of operations by the .one and the creation of theother were motivated by antiunion considerations. Ac-6 Cf Fugazy Continental Corp, 265 NLRB 1301 (1982)cordingly, the allegations of 8(a)(5) -violations must bedismissed.-There is no evidence in this record to show, that thelayoffs of the plumber and pipefitter employees by Re-spondent Best, in November 1982, were .other than in im-plementation of the lawful business decision reached bythat Respondent to cease its operations As there is alsono evidence that Respondent G & R refused to,hire ap-plicants for employment who were former employees ofRespondent Best, or advised the •former Best employeesthat it would not hire them, the allegations in the,:com-plaint alleging violations of Section 8(a)(3) must also bedismissed.•CONCLUSIONS OF LAW1.Respondent Best, Mechanical'Contractors, Inc. is anemployer engaged in commerce, and in operations affect-ing commerce, within the meaning .of, Section' 2(2), (6),and (7) of the Act-2.United Association of Journeymen and Apprenticesofrthe Plumbing and. Pipefitting Industry, Local No.. 119is a labor organization within the meaning of ,Section2(5) of the Act., †3.Respondents have not violated the Act, as alleged inthe complaintOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 7† .ORDERThe complaint. is dismissed in its entirety.7 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, 'conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be:deemed .waived for' all pur-poses